                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JAYSON A. MITCHELL,

           Petitioner,

v.                                             Civil Action No. 5:18CV83
                                                                 (STAMP)
JOE COAKLEY,

           Respondent.


                       MEMORANDUM OPINION AND ORDER
                    AFFIRMING AND ADOPTING REPORT AND
                   RECOMMENDATION OF MAGISTRATE JUDGE

                           I.   Procedural History

      The pro se1 petitioner, Jayson A. Mitchell, filed a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241.           ECF No. 1.

The   petitioner    is   currently   incarcerated    at   USP   Hazelton    in

Bruceton   Mills,   West    Virginia.     In   his   petition,   petitioner

challenges the validity of his sentence imposed in the United

States District Court for the Northern District of Ohio.                   ECF

No. 1. Specifically, petitioner alleges that his prior convictions

cannot serve as felony convictions for a crime of violence, and

therefore, his baseline offense under United States Sentencing

Guideline § 2K2.1 was not properly calculated.                  ECF No 1-1.

Petitioner alleges that his guideline calculation should have been

a 13, putting him in a sentencing range of 33 to 41 months.                Id.



      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
at 6.     Petitioner further argues that even if one of his prior Ohio

convictions constituted a crime of violence, his sentencing range

would be 63 to 78 months.               Id.       For relief, petitioner requests

that the court “[c]orrect my sentence and sentence me in proper

guidelines.”       ECF No. 1 at 8.

         This civil action was referred to United States Magistrate

Judge James E. Seibert under Local Rule of Prisoner Litigation

Procedure 2, and then reassigned to United States Magistrate Judge

James P. Mazzone.          Magistrate Judge Mazzone issued a report and

recommendation (ECF No. 12) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

The      petitioner   did     not      file   objections          to   the   report   and

recommendation.        For the following reasons, this Court affirms and

adopts the report and recommendation in its entirety.

                                 II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review    of    any   portion       of    the    magistrate    judge’s

recommendation to which objection is timely made.                       As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).               Because the petitioner did not

file      any    objections      to    the    report       and    recommendation,     the

magistrate judge’s findings and recommendations will be upheld




                                              2
unless they are “clearly erroneous or contrary to law.”           28 U.S.C.

§ 636(b)(1)(A).

                             III.    Discussion

      In   his   report    and   recommendation,    the   magistrate   judge

correctly noted that in the instant case, “[a]lthough Petitioner

does not address the savings clause, he is not entitled to its

application.”     ECF No. 12 at 7.         The magistrate judge properly

determined that because petitioner is challenging his sentence in

a § 2241, he must meet all four prongs of the Wheeler2 test for

this Court to have jurisdiction to hear his challenge on the

merits.    Id. at 7-8.      The magistrate judge determined that “[i]n

this case, even if Petitioner meets the first, second, and third

prongs of Wheeler, Petitioner cannot meet the fourth prong, which

requires a showing that due to a retroactive change in the law,

Petitioner’s sentence now presents an error sufficiently grave to

be deemed a fundamental defect.”            Id. at 8.      Upon review, the

magistrate judge concluded that “[b]ecause Petitioner in this case

was   sentenced    under     the    post-Booker,3   advisory    Guidelines,

regardless of whether this was a misapplication of § 2K2.1 of the

guidelines, the law in this Circuit makes clear that he cannot

satisfy the fourth Wheeler prong, and, therefore, fails to satisfy

the § 2255(e) savings clause.”             Id. at 9.      Thus, because the


      2
       United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).
      3
       United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                       3
magistrate judge determined that the petitioner cannot satisfy the

savings clause of § 2255(e) under Wheeler, the magistrate judge

properly concluded that his claim may not be considered under

§ 2241, and that this Court is without jurisdiction to consider his

petition.    Accordingly, the magistrate judge recommended that the

petitioner’s petition (ECF No. 1) be denied and dismissed without

prejudice.   Id. at 9.

     Upon    review,    this    Court   finds   no    clear   error   in    the

determinations    of   the     magistrate   judge    and   thus   upholds   his

recommendation.

                               IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 12) is AFFIRMED and ADOPTED in its

entirety.    Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.      Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.               See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.


                                        4
     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    June 5, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                5
